Citation Nr: 0110871	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1977 to April 
1979, and from April 1979 to April 1983.  He also had service 
in the Army National Guard from 1985 to 1999.  Specific 
periods of active duty for training have not been verified.  
The record includes a line of duty determination report 
reflecting that he served on active duty for training from 
August 3, 1991 to August 18, 1991, and sustained a back 
injury in the line of duty on August 3.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought.  The veteran 
has perfected an appeal of that decision.


REMAND

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability, and a relationship or connection between that 
disability and a disease or injury incurred in service 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303 (2000); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Medical records in the file clearly establish that the 
veteran has a low back disability.  He underwent a 
hemilaminectomy in July 1998.  Consequently, a current 
disability is shown.

The veteran's service medical records that have been 
associated with the claims file thus far reflect that he 
injured his lower back during National Guard active duty 
training (ACDUTRA) in August 1991, and was treated at Winn 
Army Hospital.  The record also reflects that a determination 
was made that the injury was in line of duty.  Thus, injury 
in service is shown.

As to nexus, a medical opinion is generally necessary to 
satisfy this requirement.  While the veteran has stated that 
he has had persistent low back complaints since his injury in 
service, a review of his claims file reveals that no medical 
opinion has been offered relating his current disability to 
his in-service injury.  Since the complete service medical 
records, specifically complete clinical records from Winn 
Army Hospital, have not been associated with the file, the 
full extent of the veteran's in-service injury is unknown.  
Furthermore, the file does not include the complete records 
of treatment leading to the hemilaminectomy.  Thus, the 
record needed to form an opinion as to the relationship 
between current back disability and service is incomplete.  
Because he is a layperson, the veteran's own account of 
continuity of symptoms is insufficient to establish a nexus 
between his current disability and his in-service injury.

The February 2000 rating decision denied the veteran's claim 
for service connection for a lower back injury on the basis 
that the veteran's claim was not well grounded.  However, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
completed.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete service medical records, 
specifically including complete clinical 
records from Winn Army Hospital, and any 
service personnel records containing 
information regarding the back injury the 
veteran sustained on ACDUTRA.  

2. The RO should ask the veteran to 
identify all providers of treatment he 
received for his low back.  Of particular 
interest are the sources of all treatment 
the veteran received prior to his low back 
surgery in 1998 and any treatment prior to 
1991.  In conjunction with this request 
for information, the veteran should be 
informed of the provisions of 38 C.F.R. 
§ 3.158.  The RO should obtain and 
associate with the claims file copies of 
complete clinical records, from all 
sources identified.  If any records are 
not obtained, the veteran should be 
advised of this and that he may submit 
such records himself.

3. Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the nature and etiology of any 
current low back disability.  All tests or 
studies deemed necessary by the examiner 
for such determination must be conducted.  
The claims folder must be made available 
to the physician for review in conjunction 
with the examination.  A notation to the 
effect that such review took place should 
be included in the opinion.  The examiner 
must provide an opinion as to whether any 
current back disability is the result of 
the injury the veteran sustained on 
ACDUTRA in August 1991.  The examiner 
should specifically indicate whether it is 
"at least as likely as not" that any 
current low back disability is related to 
that injury, and explain the rationale for 
the opinion.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure compliance with the new 
notification requirements and development 
procedures in sections 3 and 4 of the Act.

When the foregoing development is completed, the RO should 
readjudicate this claim.  If it remains denied, the veteran 
and his representative should be provided an appropriate 
supplemental statement of the case.  They should be given the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


